If the plaintiffs are entitled to an abatement, they have mistaken both the party and the remedy.
Real estate shall be taxed in the town in which it is situate. G.L., c. 64, s. 11. The real estate of railroads, not used for the ordinary and usual purposes in operating the roads . . . shall be appraised and taxed as real estate. G. L . c. 53, s. 5; and see, also, s. 9. And this would seem to be so in the absence of statute provisions. Pierce R. R. 484, and cases cited; Cool. Tax 151, n. 1. The property in question was therefore clearly subject to ordinary municipal taxation by the defendant city.
And if the plaintiffs are entitled to an abatement on the ground that such property was included by the state board of equalization in the special assessment required by law in the case of railroads, and so has been subjected to double taxation, the way to obtain redress against the proper party is plainly pointed out in c. 61, s. 9, Gen. Laws, which provides that "any party aggrieved at the decision of said board shall give notice thereof to said board, in writing, within six months after notice of such decision, and shall apply by petition for redress, within one year from the same time, to the supreme court at its law term, which shall give such notice to the parties, and such hearing, and make such orders in the same, as justice may require;" and that in all such proceedings the state shall be the defendant. The demurrer is sustained.
Petition dismissed.
STANLEY, J., did not sit: the others concurred. *Page 605